Case 1:20-cv-02155-AT Document 13 Filed O@/Q&20 Haya’ of 1

THE WEITZ LAW FIRM, P.A. DOCUMENT

ELECTRONICALLY FILED

DOC #;
DATE FILED: 6/8/2020

 

November 10, 2017

VIA CM/ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York 500
Pearl Street - Courtroom 15D New
York, New York 10007

Re:  Girotto v. Loveshackfancy, LLC, et al.
Case 1:20-cv-02155-AT

Dear Judge Torres:
The undersigned represents the Plaintiff in the above-captioned case matter.

The Initial Pretrial Conference in this matter is currently scheduled for June 16, 2020 at 10:20
a.m, in Your Honor's Courtroom. To date, none of the Defendants have yet formally appeared and/or
answered in this matter. The tenant/defendant was properly served [D.E. 9] and has not yet
answered. Whereas, with landlord/defendant Howard Aaron, service was attempted,
yet, process server was not able to serve defendant and the inhabitants of the building
address were not able to identify him. We are currently looking into a better address,
which has not yet been found.

As such, in order to afford additional time for service and for the Defendants to formally
appear and engage in productive subsequent settlement discussions, the undersigned hereby
respectfully requests an adjournment of the Conference for 30 days, or any other date most convenient
to this Honorable Court. Further, undersigned counsel, is making additional effort, including sending a
follow-up Federal Express correspondence to said Defendant, in order to encourage them to promptly
appear in this matter

Thank you for your consideration of this first adjournment request.
Sincerely,
By:_/S/B. Bradley Weitz

B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.

 

Attorney for Plaintiff
GRANTED. The initial pretrial conference Bank of America Building
scheduled for June 16, 2020 is ADJOURNED to 18305 Biscayne Blvd., Suite 214
July 21, 2020, at 10:40 a.m. By July 14, 2020, the Aventura, Florida 33160
parties shall file their joint letter and proposed case Telephone: (305) 949-7777
management plan. Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com
SO ORDERED. H-
Dated: June 8, 2020 ANALISA TORRES

New York, New York United States District Judge
